DETAILED ACTION
	In Reply filed on 06/05/2022 Claims 1-20 are pending. Claims 1-2 and 11-13 are currently amended. Claims 12-20 are withdrawn based on restriction/election requirement. Claims 1-11 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a system for automated preparation of a mandrel for use in a composite stringer manufacturing, comprising: a U-shaped chute having a chute inlet and a chute outlet and configured to receive a mandrel having a mandrel length; one or more feeder mechanisms configured to move the mandrel into the chute inlet and through the chute; and a sock application assembly configured to progressively apply a breather sock in tubular form prior to, and during, application over the mandrel length as the mandrel exits the chute outlet.
US 2002/0032370 A1 (“Kamata”) teaches a chute (17) having a chute inlet and a chute outlet and configured to receive a mandrel (11 and/or 12) having a mandrel length ([0050] and Fig. 6); one or more feeder mechanisms configured to move the mandrel into the chute inlet and through the chute (Fig. 7 and [0050] feed rollers 19 which feed the assembled tube into extruder 18); and a sock application assembly configured to progressively apply a breather sock in tubular form over the mandrel length as the mandrel exits the chute outlet (Fig. 6 and [0050] as the tube exits the ring 17, a mesh layer in tubular form is applied thereon).
However, Kamata does not teach a U-shaped chute nor the sock application assembly configured to progressively apply a breather sock in tubular form prior to, and during, application over the mandrel length as the mandrel exits the chute outlet. "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. MPEP 2143. Fig. 6 and ¶ [0050] of Kamata and Kamata as a whole do not make clear whether the knit metal fibers that eventually make up mesh layer 5 can be in tubular form prior to application over the mandrel 12 nor is it apparent why a person of ordinary skill in the art would modify Kamata to arrive at this amended limitation. Thus, Kamata does not teach or suggest “a sock application assembly configured to progressively apply a breather sock in tubular form prior to, and during, application over the mandrel length as the mandrel exits the chute outlet” as currently recited in claims 1 and 11-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 12-20 are no longer withdrawn. Claims 1-11 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 12/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group II, claims 12-20 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0354337 A1, US 2021/0354403 A1, US 2006/0127635 A1, USP 4053343, USP 3700519, USP 11274015, USP 4788759, US 2016/0303347 A1, and USP 4867824.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744